In a complaint upon a written instrument, by which the defendant promised to pay to the plaintiff, “ as executive agent of the company, Bureau, Guillon, Godin & Co., the sum of $5000, for which I am to receive stock of said company, known as premium stock, (actions a primh,) to the amount of $5000, value received,” it is necessary to allege that the stock was delivered, or an offer to deliver it, on the day on which the $5000 was payable, or it will be bad on demurrer.Such an instrument is not a negotiable promissory note, and cannot be declared on as such. (Reported in 14 How. Pr. R. 487.)